Title: To Benjamin Franklin from the Massachusetts Delegates to Congress, 12 May 1779
From: Massachusetts Delegates to Congress
To: Franklin, Benjamin


Sir
Philadelphia May 12th: 1779
The Papers enclosed will inform You of the unfortunate Loss of the American Brigantine Fair Play, with 18 of her Crew, on the 5th: Jany last, by the discharge of the Cannon of a two Gun Battery, near Port Louis in Guadaloupe—
The Governor of the Island thinking it reasonable that the Owners should recieve a Compensation for their Loss, recommended it to the Minister of the Marine of France, in a Letter whereof a translated Copy is enclosed but the Captain of the Brigantine having neglected to take duplicates of the Letter, rendered it necessary for the Owners, of whom Tristram Dalton Esqr. of Newbury port in Massachusetts Bay was one, to take additional Steps, for the recovering of their Interest.
We think it adviseable for Mr. Dalton to obtain a Compensation in the Way proposed by the Governor of Guadaloupe rather than by making a Claim thro’ Congress, on the Principle of Right: as the latter may require time, and produce an Altercation neither agreable to the Court of France nor Congress—and as we have no Reason to suppose that there was any Design in the Commandant of the Fort, to insult the Flag of the United States or injure the property or Persons of its Citizens—

Having stated the Facts we submit to your Determination the Measures proper to be pursued & remain Sir with the greatest Respect your most obt. & very hum Sert
S AdamsE GerryJames LovellS. Holten
Honble. Benj Franklin Esqr. Minister plenipotentiary of the united States at Paris
 
Addressed: Honble: Benjamin Franklin Esq / Minister Plenipotentiary of / the United States of America / at Paris
Endorsed: Tristram Dalton Esq Papers relating to the Loss of the Fairplay Brigantine—
